        Case 8:19-cr-00200-TDC Document 38 Filed 05/22/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                            *
                                                    *
         v.                                         *     CRIMINAL NO. TDC-19-200
                                                    *
ERIC EION MARQUES,                                  *
                                                    *
                Defendant.                          *
                                                    *
                                                 *******
                                     PROTECTIVE         ORDER

       This matter comes before the Court on the parties Consent Motion for a Protective Order

Pursuant to Federal Rule of Criminal Procedure l6(d)(1). The request is hereby GRANTED and

it is ORDERED as follows:

        1.     Applicability.

               (A)     Covered Discovery Material. This Protective Order applies to all items,

documents and information ("discovery material") that the government produces to any defense

counsel in relation to the above-captioned case. The Order therefore applies whether the

discovery material is produced in accordance with the parties' discovery agreement, the Federal

Rules of Criminal Procedure, the Jencks Act (18 U.S.C.     S 3500), or applicable   Constitutional

requirements such as Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405

U.S. 150 (1972). The Order applies equally to discovery material that might not be strictly

discoverable by the above agreement and requirements, but which the government produces for

the convenience of or at the request of one or more defendants.

               (B)     Covered Persons. This Protective Order applies to all defense counsel,

their associates, paralegals, investigators, assistants and/or any other persons who assist

(collectively "defense counsel") in or related to the above-captioned case. This Protective Order

further applies to any person who obtains discovery material from defense counsel, whether
        Case 8:19-cr-00200-TDC Document 38 Filed 05/22/19 Page 2 of 4




pursuant to paragraph 3 or otherwise.

        2.     Prohibitions. The following prohibitions apply except as noted in paragraph 3.

               (A)     No Further Dissemination of Discovery Material. Defense counsel are

prohibited from disseminating any tangible discovery material, whether in written, electronic or

any other form, to anyone. To the extent that notes that contain personal identifiers are made that

memorialize, in whole or in part, the contents of any material designated subject to protective

order, such notes, become materials subject to the Order and must be handled in accordance with

the terms of this Order.

               (B)     No Communication of Personal Identifiers. Defense counsel are

prohibited from communicating to anyone any "personal identifiers" that counsel have obtained

through the discovery material. The term "personal identifiers" includes names of minors, dates

of birth, social security numbers, taxpayer identification numbers, home street addresses,

telephone numbers, financial account numbers, passport numbers, Internet Protocol addresses

(also known as IP addresses), or monikers, and any other identifier that may improperly disclose

private or sensitive information. This prohibition applies to all personal identifiers in the

discovery materials, whether they pertain to a defendant or another real or fictitious person.

       3.      Exceptions Where Discovery Material May be Disseminated. All recipients of

discovery material are bound by this Protective Order and subject to the same prohibitions

as apply to defense counsel. Such recipients may not further disseminate any discovery

material except as set forth below.

               (A)     Co-Counsel and Employees. Defense counsel may provide discovery

material, may communicate personal identifiers, and may reveal witness location information to


                                                  2
        Case 8:19-cr-00200-TDC Document 38 Filed 05/22/19 Page 3 of 4




their employees (associates, paralegals, investigators and assistants) and their co-defense

counsel, where (1) such provision is necessary to the representation of the defendant, and

(2) such recipients are provided with this Protective Order and sign an acknowledgment agreeing

to abide by its prohibitions.

                (B)     Investigators and Experts. Defense counsel may provide discovery

material, may communicate personal identifiers, and may reveal witness location information to

designated investigators and designated expert witnesses, only to the extent that (1) such

provision is necessary to the representation of the defendant, and (2) such recipients are provided

with this Protective Order and sign an acknowledgment agreeing to abide by its prohibitions.

                (C)     Use in the Course of Defense. Defense counsel and those who are

authorized to receive discovery materials by paragraphs 3(A) & (B) may further use such

materials in the course of their defense, as follows:

                        (i)     Review by Defendant. The defendant may review the discovery

materials, but may not be provided with any copies thereof, nor may the defendant keep any

portions of the materials or notes containing any "personal identifiers".

                        (ii)    Filing with the Court. Defense counsel may file discovery material

with the Court as provided by Federal Rule ofCrim. P. 49.1, except defense counsel may not rely

upon the exemption from redaction set forth in paragraph 49.1(b)(7). Any discovery material that

is under seal of this or any other court, or information contained therein, that is filed with the

Court in connection with pre-trial motions, trial, sentencing, or other matter before this Court,

shall be filed under seal and shall remain sealed until otherwise ordered by this Court.




                                                  3
           Case 8:19-cr-00200-TDC Document 38 Filed 05/22/19 Page 4 of 4




                           (iii)   Fact Witness Interviews.    Discovery materials may be shown to

fact witnesses during pretrial interviews and preparation,       to the extent necessary for defense of

the case, but such witnesses may not be provided with any copies thereof, nor may they keep any

notes or portions of the materials.

           4.      Within the latest of ten (10) working days of the final judgment or other final

disposition     of the instant case (including any direct appeal or litigation pursuant to 28 U.S.C.     S
2255), any and all documents released under this Order, and any copies or duplicates approved

by the Court pursuant to this Order, shall be returned to United States Attorney's         Office, District

of Maryland, Greenbelt Division, whether or not a specific request has been made for the return

of said documents. Any notes made that memorialize,           in whole or in part, the contents of any

material designated subject to the protective order are to be destroyed when the discovery

material is returned. No information derived from the disclosed discovery material may be used

for any subsequent purpose or retained in any form including any data base or files. The United

States Attorney's     Office shall notify counsel for Mr. Marques when this paragraph should be

invoked.

           5.      Defense counsel and any other recipients of discovery materials must sign a

discovery receipt that acknowledges       their obligations under this Protective Order.




  J-II~II'
Date                                                                                     . CHUANG
                                                                                            DGE




                                                     4
